Citation Nr: 1605378	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for spinal aneurism.


REPRESENTATION

Veteran represented by:	Donald Fernstrom, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her parents


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to May 1981, plus subsequent service in the Army Reserves until May 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Following the hearing, the record was held open for a period of sixty days.  During this period additional evidence, including private medical records, were received which have not been initially considered by the RO.  However, because the Veteran filed her substantive appeal after February 2013, it is presumed she intended this newly filed evidence to be initially considered by the Board.  38 U.S.C.A. § 7105(e).  Accordingly, appellate consideration may procced without any prejudice to the Veteran.

In August 2015, the Board referred this case for a VHA expert medical opinion.  Such an opinion was provided in October 2015.  The Veteran and her representative were notified of the opinion and given adequate time to respond.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In a written statement received by the VA in July 2015, the Veteran detailed several symptoms as resulting from her spinal aneurism.  It is unclear from her written statement if the Veteran was intending to seek secondary service connection for these symptoms.  Accordingly, the Veteran's July 2015 list of symptoms is referred to the AOJ for clarification as to which, if any, claims for service connection the Veteran intended to file.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a spinal aneurism.  In a July 2015 written statement, the Veteran indicated that she was receiving pay for Social Security Disability.  Therefore, the Social Security Administration (SSA) may have medical records which are potentially relevant to the issue on appeal.  38 U.S.C.A. § 5103A(c)(3).  Accordingly, remand is required to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records from the Social Security Administration (SSA), to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




